Citation Nr: 1109137	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disability.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1992 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a cervical spine disability.  The Veteran timely appealed that decision.

This case was initially before the Board in December 2008, when it was remanded for further development.  That development having been completed, it has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran submitted with his notice of disagreement a March 2006 MRI study performed by the VA Medical Center in Philadelphia, Pennsylvania.  In his notice of disagreement, the Veteran stated that he continued to complain of neck problems and was finally given an MRI.  That MRI demonstrated mild spondylotic changes at the C4-5 and C5-6 spinal segments.  The Board notes that the last VA treatment records of record are from April 2005.  

It is clear from the Veteran's notice of disagreement and the March 2006 MRI results that there are outstanding VA treatment records which have not been obtained and associated with the claims file.  Attempts to do so on remand must be done in order for VA to comply with its duty to assist.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Board notes that the Veteran stated in his May 2007 substantive appeal that he saw a private chiropractor for his cervical spine disorder.  The Veteran has not submitted any further information about that treatment; however, VA has not asked for further clarification or information on which it may be able to help the Veteran obtain those potentially relevant treatment records.  Such should be solicited on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

On prior remand in December 2008, the Board asked for a VA examination to be performed in order to determine the nature and etiology of the Veteran's claimed cervical spine disorder.  That VA examination was performed in November 2009, at which time the VA examiner stated that he reviewed the entire claims file.  After examination, the VA examiner did not diagnosis the Veteran with any current cervical spine disorder.  In so stating, however, the VA examiner does not even mention, nor does he attempt to clarify his diagnosis in light of the March 2006 MRI results that were in the record, which clearly demonstrated mild spondylotic changes of the cervical spine.  Accordingly, the Board finds that on remand the VA examiner should clarify his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran relevant notice on how to substantiate his claim of service connection for a cervical spine disability.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain relevant outstanding VA treatment records from the Philadelphia VA Medical Center, and any other VA medical facility that may have treated the Veteran, since April 2005 and associate those records with the claims file.

3.  The Veteran should be asked to identify any private treatment that he may have had for any of his claimed cervical spine disability since discharge from service in 2004, including any private chiropractic treatment he may have received.  

After securing the necessary release forms, attempts to obtain and associate those identified records with the claims file should be made by VA.  If VA is unable to obtain those identified records and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  After the above development has been completed, arrange for the November 2009 VA examiner to review the claims file, his November 2009 VA examination report, and THIS REMAND ORDER in order to render an addendum to that report regarding the following:

(a) State the Veteran's current cervical spine disability.  In discussion thereof, the VA examiner should specifically comment on the March 2006 MRI results which demonstrate mild spondylotic changes.  If such has resolved, the VA examiner should so state and give a medical opinion as to why he believes that the Veteran's noted cervical spine disorder has resolved.

(b) The VA examiner should then state whether the Veteran's noted mild spondylotic changes of the cervical spine, noted in the March 2006 MRI, more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, including the motor vehicle accident in 1994.

(c) For any other cervical spine disability noted in the newly associated VA treatment records, or any new cervical spine disorder diagnosed by the VA examiner at this time, the VA examiner should state whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include the motor vehicle accident in 1994.

The examiner is further instructed to give a clear rationale for any opinion that he expresses.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (i.e., why is the causation unknowable?) must be provided.

If the November 2009 VA examiner is unavailable, another examiner of similar qualifications may opine as to the above.  If the November 2009 VA examiner, or any subsequent examiner, finds that the above questions cannot be answered without another VA examination, such should be scheduled.

5.  After the development requested above has been completed, the RO/AMC should again review the record and readjudicate the Veteran's claim for service connection for a cervical spine disability.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


